PER CURIAM:
Orlando Villanueva appeals from his conviction and sentence imposed for health care fraud and conspiracy to commit health care fraud. He contends that the district court erred in admitting into evidence the government’s charts as summary exhibits. We have reviewed the record and the parties’ briefs and find no abuse of discretion by the district court in admitting the challenged charts. See United States v. Strissel 920 F.2d 1162, 1163-64 (4th Cir.1990) (providing standard). Accordingly, we affirm Villanueva’s conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.